t c memo united_states tax_court kimberly j gafford petitioner v commissioner of internal revenue respondent docket no 19207-13l filed date held we will dismiss this case for lack of jurisdiction because we have no authority to review r's decision letter sent to p following an equivalent_hearing and deciding to proceed by levy to collect the penalty that r imposed on p for filing a frivolous_return kimberly j gafford pro_se christopher s kippes adam l flick audrey m morris and abbey b garber for respondent memorandum findings_of_fact and opinion halpern judge petitioner has brought this case asking that we review a decision by the internal_revenue_service office of appeals appeals that respondent may proceed by levy to collect an unpaid civil penalty and interest that he assessed on account of petitioner's filing a frivolous tax_return for respondent asks that we dismiss this case for lack of jurisdiction because appeals made no determination that may be appealed to this court unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended findings_of_fact when she filed the petition petitioner resided in texas petitioner is a systems administrator who in worked for lockheed martin corp for lockheed martin paid her wages of dollar_figure and reported that payment to her on a form_w-2 wage and tax statement petitioner originally filed a federal_income_tax return reporting adjusted_gross_income of dollar_figure and income_tax of dollar_figure in petitioner submitted to respondent a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc on which she reported her wages from lockheed martin to be zero petitioner also submitted a form 1040x amended u s individual_income_tax_return on which she changed her wage amount to zero to reflect the form_4852 she had filed and on which she claimed a refund petitioner testified at trial that she made those submissions because she had come to conclude that her earnings did not qualify as wages subject_to income_tax because neither had she received those earnings from a government agency for the performance of a public_office nor did the earnings otherwise constitute gains profits or income within the meaning of relevant law in date respondent wrote to petitioner notifying her that the form 1040x was frivolous and that he would assess a dollar_figure penalty if she did not correct the form 1040x within days petitioner did not respond to that letter and in date respondent assessed the penalty and presumably notified her of her liability for the penalty and demanded its payment petitioner did not pay the penalty and on date respondent sent her a notice_of_intent_to_levy levy notice the levy notice stated this is your notice_of_intent_to_levy as required by sec_6331 it informed petitioner that if she did not immediately pay the amount due or call the internal_revenue_service irs respondent would seize any state tax_refund she was due the notice continued if you still have an outstanding balance after we seize 'levy' your state tax_refund we may send you a notice giving you a right to a hearing before the irs office of appeals if you have not received such a notice we may then seize 'levy' or take possession of your other_property or your rights to property on date in response to the levy notice petitioner sent to respondent a letter july letter requesting a collection_due_process sec_6330 hearing and challenging her liability for the penalty petitioner addressed the july letter to the irs office issuing the levy notice in memphis tennessee the irs received the july letter on date on date respondent acknowledged the july letter stating that it had been received on date respondent promised to contact petitioner within days on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing final notice the final notice indicates that it was sent from the irs acs support office fresno california it states that it is the notice required by sec_6330 and sec_6331 it states respondent's intent to levy to collect the assessed penalty unless among other options petitioner does the following appeal the intended levy on your property by requesting a collection_due_process_hearing within days from the date of this letter by letter dated date petitioner's representative wrote to the irs acs support office enclosing with his letter a form request for a collection_due_process or equivalent_hearing hearing request requesting an equivalent_hearing pursuant to the hearing request an appeals settlement officer accorded petitioner's representative a telephone hearing on date appeals sent to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter the decision letter states that because the hearing request had not been received within days of date the date of the final notice it was not timely and petitioner was not entitled to a sec_6330 hearing but had been accorded an equivalent_hearing the letter concludes that the levy notice was appropriate in response to the decision letter petitioner submitted the petition which we received and filed on date opinion i introduction we must determine whether appeals made a determination that may be appealed to this court ii sec_6330 and sec_6331 sec_6331 authorizes the secretary_of_the_treasury secretary to levy against property and property rights where a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires the secretary to send written notice of an intent to levy to the taxpayer and sec_6330 requires the secretary to send written notice to the taxpayer of his right to a sec_6330 hearing at least days before any levy is begun sec_6330 eliminates the requirement of a pre-levy hearing notice in the case of a levy to collect state tax refunds owing to the taxpayer the taxpayer must however be given the right to a hearing within a reasonable_time after the levy id a taxpayer must request a sec_6330 hearing within days of the date of the written sec_6330 notice sec_6330 sec_301_6330-1 c q a-c3 proced admin regs if a taxpayer requests a sec_6330 hearing the hearing is to be conducted by appeals sec_6330 sec_6330 specifies the matters that may be considered at the hearing at the conclusion of the hearing appeals is to issue a determination see sec_6330 the taxpayer ha sec_30 days within which to appeal the determination to the tax_court and we have jurisdiction to review it sec_6330 if the taxpayer does not request a sec_6330 hearing within days of the date of the written sec_6330 notice the taxpayer forgoes the right to a sec_6330 hearing with respect to the unpaid tax and tax periods shown on the notice sec_301_6330-1 q a-c7 proced admin regs in lieu of a sec_6330 hearing the taxpayer will be offered an equivalent_hearing id sec_301_6330-1 proced admin regs an equivalent_hearing is conducted by appeals and concluded by appeals' sending the taxpayer a decision letter rather than a determination notice see sec_301_6330-1 proced admin regs generally a taxpayer may not appeal to this court a decision letter concluding an equivalent_hearing since generally we lack jurisdiction to review a decision letter see 129_tc_160 aff'd 586_f3d_1213 9th cir iii parties' arguments respondent argues that we must dismiss this case for lack of jurisdiction because petitioner did not make a timely and proper request for a sec_6330 hearing and we have no authority to review the equivalent_hearing that she did receive respondent addresses both the july letter which he argues was both a premature hearing request and otherwise improper and the hearing request which he argues was a tardy hearing request respondent argues that the july letter was premature because it was both mailed by petitioner and received by the irs before respondent sent the final notice to petitioner moreover respondent argues that the july letter even if considered timely was improper because it was not mailed to the irs office whose address is on the face of the final notice contradicting the instruction in sec_301_6330-1 q a-c6 proced admin regs that the request for a sec_6330 hearing be returned to the irs office and address as directed in the sec_6330 notice respondent argues that the hearing request was days tardy since it was mailed to the irs on date which wa sec_122 days after the date date of the final notice petitioner did not on brief address the issue of whether she had timely made a request for a sec_6330 hearing despite being instructed by the court during the evidentiary hearing held in this case that she must iv discussion a introduction respondent sent the final notice to petitioner on date if she did not thereafter and on or before date ie within days request a sec_6330 hearing she forfeited her right to a sec_6330 hearing with respect to the unpaid tax and the years shown on the final notice see sec_301 c q a-c7 proced admin regs generally we lack jurisdiction to review a decision letter issued concluding an equivalent_hearing see severo v commissioner t c pincite mccullar v commissioner tcmemo_2014_ at b july letter sec_6330 and sec_6331 both provide 30-day notice requirements respondent may concurrently satisfy both notice requirements with one notice see eg rennie v commissioner tcmemo_2002_296 wl at in accord with sec_6330 and sec_6331 respondent provided petitioner with a final notice_of_intent_to_levy which also included notice of petitioner's right to an administrative appeal of respondent's decision to collect the tax in fact the final notice states that it is the notice required by sec_6330 and sec_6331 that respondent intends to levy and that petitioner may appeal the intended levy by requesting a sec_6330 hearing the levy notice states only that it is the notice required by sec_6331 it adds that if petitioner still owes tax after the irs takes any state tax_refund we may send you a notice giving you a right to a hearing before the irs office of appeals before levying on her property petitioner responded to the levy notice by requesting a sec_6330 hearing and challenging her liability for the penalty the july letter was premature to request a sec_6330 hearing since the final notice was not sent until date which opened the 30-day window for petitioner to request a sec_6330 hearing see sec_301_6330-1 q a-c7 proced admin regs a premature request for a sec_6330 hearing is ineffective 127_tc_68 and while on date respondent acknowledged the july letter stating that it had been received on date respondent has convinced us that the acknowledgment was in error and should have stated that the july letter was processed by respondent's memphis office on that date copies of postal service forms accompanying the copy of the july letter that is in evidence show receipted delivery to the irs on date in any event petitioner has made no argument that she was misled by respondent's mistaken acknowledgment into thinking that the july letter had been accepted by respondent as a hearing request in response to the final notice finally respondent argues that we should take into account that the july letter was not sent to the irs office whose address is on the face of the final notice it is true that petitioner did not send the july letter to that address contravening the instructions in the regulations for where requests for sec_6330 hearings should be sent see sec_301_6330-1 q a-c6 proced admin regs in andre v commissioner t c pincite we emphasized the importance to the irs of procedural consistency in effectively and efficiently processing sec_6330 hearing requests we do not change our view the july letter was not an effective request for a sec_6330 hearing and respondent made no determination reviewable by us under sec_6330 in response to that letter c hearing request the hearing request was not a timely request for a sec_6330 hearing indeed petitioner's representative asked only for an equivalent_hearing because the hearing request was not timely appeals treated it as a request for an equivalent_hearing and concluded the hearing by sending a decision letter to petitioner we have no authority to review the decision letter see severo v commissioner t c pincite mccullar v commissioner at v conclusion we have no authority under sec_6330 to review the decision letter and for that reason we will dismiss this case for lack of jurisdiction an appropriate order of dismissal will be entered
